Murphy, J. (dissenting).
After a lengthy trial, the Surrogate determined that there "was never a meeting of the minds” between plaintiff-attorney and the executor of the estate. Accordingly, he exercised his statutory authority to fix plaintiff’s compensation. (SCPA 2110.) In such connection, he reviewed the services rendered, which consisted essentially of an uncontested probate, a simple tax proceeding and negotiation and consummation of an uninvolved $8,000 real estate transaction. The gross taxable estate amounted to approximately $48,000, including real property valued at $35,000 and a totten trust of $2,089.18. Plaintiff was also involved in several dispossess proceedings, but retained outside counsel and was also concerned with the individual business of the legatees. For these matters the Surrogate correctly held that plaintiff was not entitled to payment from the estate. Finally, there was sufficient evidence adduced to support a finding that plaintiff manipulated the estate’s accounts and drew fees before the services rendered warranted the same. In light of the foregoing, and since new counsel has now been retained and must be compensated to prepare and render an accounting, we see no reason to disturb the Surrogate’s holding. Accordingly, we dissent and vote to affirm the decree on appeal. Settle order on notice.